Citation Nr: 1817579	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-18 172	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a skin disorder of the hands.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for the residuals of incomplete root canals performed on teeth #4, 13 and 15.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the United States Marine Corps Reserve and he served an initial period of active duty for training (ACDUTRA) from June 1991 to April 1992.  He subsequently served on active duty from May 1994 to August 1994, and from March 1996 to June 1998.  The appellant also had various unidentified periods of ACDUTRA and inactive duty for training (INACDUTRA) associated with his time in the Marine Corps Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which, in part, the above six claims were denied.

The Veteran testified at a Travel Board hearing conducted at the RO by the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of the hearing is of record.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

No service medical treatment records are included in the evidence of record in this case.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist claimants in developing facts pertinent to a claim in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The record reflects that the Veteran was a member of the Marine Corps Reserve and he was on his initial ACDUTRA from June 1991 to April 1992; he testified during his February 2017 Travel Board hearing that he first incurred his claimed ankle and foot conditions during this time.  It does not appear from the July 2012 memorandum on the unavailability of the service medical treatment records that the AOJ made any attempt to obtain the appellant's Reserve records.  There also is no indication that any alternative records were ever sought by the AOJ.  In addition, it appears that the Atlanta, Georgia RO had a file for the appellant at some point and that the AOJ requested a search for those records but apparently no response was received.  

The Veteran's testimony and written statements have also identified other records relevant to his claims.  For example, the Veteran testified that he would be able to get his post-service private dental records.  He also stated that had been treated in VA facilities, but the only VA treatment records in evidence are dated between September 2011 and December 2013.

On remand, the AOJ must take all appropriate action to locate and obtain all outstanding military medical and dental treatment records, to include Marine Corps Reserve records.  

On remand, the AOJ must ascertain whether or not the RO in Atlanta, Georgia has any records pertaining to the appellant.

On remand, the AOJ must take all appropriate action to locate and obtain all outstanding VA medical and dental treatment records.  The AOJ should also identify and obtain all private medical and dental treatment records for the appellant.

Lastly, based on a review of the record, the Board finds that VA examinations and nexus opinions should be procured on the feet, ankle, and skin issues.

In light of the above considerations and to ensure full compliance with due process requirements, the case is remanded for the following:

1.  Search, at all appropriate sources for the Veteran's service medical and dental treatment records or alternative records for the years from 1991 to 1998.  In particular, search for the Veteran's Marine Corps Reserve service medical and dental treatment records.

If any location contacted suggests other sources, those sources must be encompassed by the search.  

2.  Search at the Atlanta, Georgia RO for any documents relating to the appellant.  

3.  Obtain all outstanding VA medical treatment records and private treatment records from June 1998 onward.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his bilateral foot and bilateral ankle disabilities. The Veteran's electronic claims file must be made available to the examiner for review. Any tests and studies deemed necessary by the examiner should be performed.

(a) The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral ankle disability is related to the Veteran's first period of service from June 1991 to April 1992.  In so opining, the examiner is asked to do the following:  (1) note that the Veteran's service treatment records are unavailable; (2) assume as fact that the Veteran sustained bilateral ankle sprains in service in 1991; and (3) address the likelihood that injuries such as those described by the Veteran could have caused the Veteran's current bilateral ankle conditions (i.e., indicate whether the pathology/disease process associated with the Veteran's ankles is consistent with the mechanism of injury claimed by the Veteran).  

(b) The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral plantar fasciitis is related to the wearing of military boots during his periods of service.  In so opining, the examiner is asked to do the following:  (1) note that the Veteran's service treatment records are unavailable; and (2) address the likelihood that injuries such as those described by the Veteran could have caused the Veteran's current bilateral plantar fasciitis (i.e., indicate whether the pathology/disease process associated with the Veteran's feet is consistent with the mechanism of injury claimed by the Veteran).  

All opinions provided must be supported by an adequate rationale.

5.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his skin disability. The Veteran's electronic claims file must be made available to the examiner for review. Any tests and studies deemed necessary by the examiner should be performed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability, including eczema, is related to the Veteran's exposure to chemicals, including JP-5, hydraulic fluid, trichloroethane, and Freon during his military service.  The examiner is advised that the Veteran's service treatment records are unavailable. 

All opinions provided must be supported by an adequate rationale.

6.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the service connection claims on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

